Case 5:14-cr-50065-PKH Document 126                Filed 12/14/20 Page 1 of 3 PageID #: 649




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                   No. 5:14-CR-50065-002

ALBERTO GONZALEZ                                                                  DEFENDANT

                                   OPINION AND ORDER

       Defendant Alberto Gonzalez filed a motion (Doc. 122) to modify his sentence pursuant to

the First Step Act amendments to 18 U.S.C. § 3582(c). The Government filed a response

(Doc. 125) in opposition. The motion will be DENIED.

       The Court may modify a term of imprisonment on motion by a defendant if the defendant

has exhausted BOP administrative remedies or that process has stalled for 30 days, extraordinary

and compelling reasons consistent with Sentencing Commission policy statements warrant the

modification, and a consideration of 18 U.S.C. § 3553(a) factors supports modification. 18 U.S.C.

§ 3582(c).

       On March 12, 2015, Defendant pled guilty to one count of conspiracy to distribute

methamphetamine and one count of possession with intent to distribute more than 500 grams of a

mixture or substance that contained methamphetamine.        On July 30, 2015, Defendant was

sentenced to 140 months of imprisonment on each count, with the terms to run concurrently.

Defendant was also sentenced to 3 years of supervised release on Count One and 5 years of

supervised release on Count Two, with the terms to run concurrently.

       The motion will be denied in this case because the § 3553(a) factors do not support

modification of Defendant’s sentence, and because Defendant has not demonstrated extraordinary

and compelling reasons supporting modification. Defendant conspired with multiple individuals



                                               1
Case 5:14-cr-50065-PKH Document 126                   Filed 12/14/20 Page 2 of 3 PageID #: 650




to transport large quantities of methamphetamine from Compton, California to Northwest

Arkansas. In 2014, Defendant arranged a shipment of four pounds of methamphetamine with a

confidential informant working in conjunction with the DEA Fayetteville Resident Office and 4th

Judicial District Drug Task Force. During a recorded telephone conversation between Defendant

and the confidential informant, Defendant told the informant that the shipment of

methamphetamine would be arriving in a tractor-trailer truck at a gas station in Springdale,

Arkansas. Defendant was later observed removing duffel bags from a semi-truck and placing them

in the back of a vehicle. Defendant was subsequently taken into custody, and approximately four

pounds of methamphetamine were seized from the vehicle. Testing of methamphetamine revealed

1768 grams of methamphetamine with a substance purity of 97.1%, or 1716 grams of pure

methamphetamine.

       Although the current pandemic can constitute extraordinary and compelling reasons for

early release, courts have generally required a showing that the prisoner requesting release suffers

from “risk factors linked to COVID-19 complications.” United States v. Brown, 457 F. Supp. 3d

691, 703 (S.D. Iowa 2020). Defendant has not presented any evidence that he suffers from medical

issues that would be exacerbated by COVID-19, and the Court has found no such medical issues

after reviewing the documents provided by the Government. “[T]he mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see

also United States v. Condon, 458 F. Supp. 3d 1114, 1119 (D.N.D. 2020) (denying motion for

compassionate release where the defendant had served over fifty percent of her sentence but did

present evidence of particularized health risks from COVID-19).




                                                  2
Case 5:14-cr-50065-PKH Document 126                 Filed 12/14/20 Page 3 of 3 PageID #: 651




       At sentencing, the Court imposed a sentence of 140 months on both counts with the terms

to run concurrently. Defendant has been incarcerated for 92 months, and the Court finds this is

not enough time to reflect the seriousness of the offense. Because of the nature and circumstances

of the offense and the amount of time Defendant has remaining on his sentence, the 3553(a) factors

do not support modification.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 122) will be DENIED.

       IT IS SO ORDERED this 14th day of December, 2020.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE




                                                3
